Citation Nr: 1125876	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-34 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for evaluation of adenocarcinoma of the prostate prior to September 25, 2006.

2.  Entitlement to an earlier effective date for the grant of service connection for evaluation of erectile dysfunction prior to September 25, 2006. 

3.  Entitlement to an earlier effective date for the grant of special monthly compensation (SMC) based on loss of use of a creative organ prior to September 25, 2006. 

4.  Entitlement to an earlier effective date for the grant of special monthly compensation (SMC) based on housebound prior to September 25, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a July 2009 rating decision, the RO granted entitlement to an earlier effective date for the grant of service connection for erectile dysfunction, as well as for the grant of special monthly compensation based on loss of use of a creative organ prior to October 16, 2006, effective September 25, 2006.  As these determinations only represent a partial grant in the benefits sought by the Veteran, these issues are within the Board's jurisdiction and remain on appeal.  


FINDINGS OF FACT

1.  The Veteran separated from active service in December 1970; he did not raise a claim of entitlement to service connection for adenocarcinoma of the prostate  within one year of discharge.

2.  On September 25, 2006, the RO received the Veteran's application requesting entitlement to service connection for adenocarcinoma of the prostate; no communication or medical record prior to September 25, 2006 may be interpreted as an informal claim of entitlement to service connection for adenocarcinoma of the prostate.  

3.  The Veteran separated from active service in December 1970; he did not raise a claim of entitlement to service connection for erectile dysfunction within one year of discharge.

4.  On September 25, 2006, the RO received the Veteran's application requesting entitlement to service connection for erectile dysfunction; no communication or medical record prior to September 25, 2006 may be interpreted as an informal claim of entitlement to service connection for erectile dysfunction.  

5.  There is no legal basis to award an effective date prior to September 25, 2006 for the grant of SMC based on loss of use of a creative organ.

6.  The earliest date on which the Veteran was rated totally disabled due to a single service connected disability, with additional disabilities independently rated 60 percent or more combined, was September 25, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 25, 2006 for the award of service connection for adenocarcinoma of the prostate have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

2.  The criteria for an effective date prior to September 25, 2006 for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

3.  The criteria for an effective date prior to September 25, 2006 for the award of SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. 
§§ 1114(k), 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.400 (2010).

4.  The criteria for an effective date prior to September 25, 2006 for entitlement to SMC based on housebound status have not been met.  38 U.S.C.A. §§ 1114(s), 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims arise from an appeal of the effective dates following the grant of compensation benefits.  Once service connection is granted and an initial rating and effective date are assigned, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, in that VA has obtained service treatment records, obtained VA outpatient treatment records, obtained private treatment records, afforded the Veteran examinations, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues of effective dates on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Earlier Effective Date Law and Regulations

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

Earlier Effective Date prior to September 25, 2006 for
Service Connection for Adenocarcinoma of the Prostate

A November 2006 rating decision granted service connection for adenocarcinoma of the prostate and assigned a 100 percent evaluation, effective September 25, 2006.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection, specifically in October 2003, when he was initially diagnosed with prostate cancer.  

In the present case, the Veteran separated from active service in December 1970.  It is not in dispute that he failed to submit a claim of entitlement to service connection for adenocarcinoma of the prostate within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible. As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

Here, the RO received the Veteran's application for compensation for adenocarcinoma of the prostate on September 25, 2006.  Thus, that date serves as the date of claim.  

Regarding the date entitlement arose, the Veteran contends that he was diagnosed with prostate cancer in October 2003, and is entitled to an earlier effective date for the grant of service connection as of the date of diagnosis.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, to include prostate cancer.  38 C.F.R. §§ 3.307, 3.309.  

Here, the evidence shows the Veteran served in Vietnam.  The record demonstrates a diagnosis of prostate cancer in VA outpatient treatment records dated in October 2003.  However, as indicated above, the Veteran filed a formal claim in September 2006.  A review of the record prior to that time does not indicate a communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit, indicating an intent to apply for one or more benefits.  38 C.F.R. §§ 3.1, 3.155(a).  Thus, September 25, 2006, the date selected by the RO is the earliest possible effective date.  The reason for this is that, even though entitlement arose prior to September 25, 2006, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after September 25, 2006 would not entitle the Veteran to an earlier effective date.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's September 2006 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for adenocarcinoma of the prostate disability was filed earlier than September 25, 2006.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of September 25, 2006 is appropriate, and there is no basis for an award of service connection for adenocarcinoma of the prostate prior to that date.
  
Earlier Effective Date prior to September 25, 2006 for Service Connection for Erectile Dysfunction

A November 2006 rating decision granted service connection for erectile dysfunction as secondary to the service-connected adenocarcinoma of the prostate and assigned a zero percent evaluation, effective October 16, 2006.  A July 2009 rating decision granted an earlier effective date of September 25, 2006 for the service-connected erectile dysfunction, the date of claim for adenocarcinoma of the prostate.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection; specifically, in September 2003, when he first noticed his erectile dysfunction.  

In the present case, the Veteran separated from active service in December 1970.  It is not in dispute that he failed to submit a claim of entitlement to service connection for erectile dysfunction within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's application for compensation for adenocarcinoma of the prostate on September 25, 2006.  As indicated above, the record demonstrates that the Veteran's erectile dysfunction existed on the date of claim for adenocarcinoma of the prostate and is a complication of the cancer, thus the date of claim for erectile dysfunction is September 25, 2006.  Thus, that date serves as the date of claim. 

Regarding the date entitlement arose, the Veteran contends that he noticed his erectile dysfunction in September 2003, just before the diagnosis of prostate cancer, and is entitled to an earlier effective date for the grant of service connection as of the date of the dysfunction.  Specifically, in September 2003 during the course of treatment for a variety of medical concerns, the Veteran reported that his erections are only 90 percent of what they used to be.  On examination, he had a normal penis and testes; the examiner noted, that as far as erections go, the Veteran is able to have vaginal penetration 100 percent of the time and did not recommend Viagra.  

Thereafter, the Veteran underwent a VA examination in October 2006.  The examination report does not contain any complaints from the Veteran; however, the examiner noted that erectile dysfunction is not complete.  He further noted that the Veteran is able achieve an erection suitable for intercourse a small proportion of the time.  The examiner also noted that the Veteran's condition is treated with Levitra, which is always effective in establishing an erection suitable for intercourse.  Thus, the examiner concluded that vaginal penetration with ejaculation is possible with medication.  

Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the September 25, 2006 date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to September 25, 2006, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after September 25, 2006, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to September 25, 2006, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.

After reviewing the record, the Board concludes that there is no testimonial document submitted prior to September 25, 2006 indicating an intent to pursue a claim of entitlement to service connection for erectile dysfunction.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's September 2006 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for erectile dysfunction disability was filed earlier than September 25, 2006.  38 C.F.R. § 3.157; Crawford v. Brown, supra.

In sum, the presently assigned effective date of September 25, 2006, is appropriate, and there is no basis for an award of service connection for erectile dysfunction prior to that date.  

Earlier Effective Date for SMC based on Loss of Use of a Creative Organ 
prior to September 25, 2006

A November 2006 rating decision granted entitlement to SMC based on loss of use of a creative organ, effective October 16, 2006, the date a VA examination showed a diagnosis of erectile dysfunction as a complication of the service-connected prostate cancer.  Subsequently, a July 2009 rating decision granted an earlier effective date of September 25, 2006 for SMC based on loss of use of a creative organ, the date of claim for entitlement to service connection for prostate cancer.  The Veteran contends that he is entitled to an earlier effective date for this award of SMC.  

SMC is governed by the increased rating provisions, except that benefits can be awarded on the basis of retroactive compensation benefits.  38 U.S.C.A. § 5110(b)2; 38 C.F.R. § 3.400(o).  Except as provided in subsections (b) and (c), effective dates relating to awards under chapters 30, 31, 32, and 35 of that title or chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

In this case, the predicate service-connected disability, upon which SMC was granted is the Veteran's service-connected erectile dysfunction.  See 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).  As noted above, the Board has determined that the effective date for the grant of service connection for erectile dysfunction is September 25, 2006, the date of the Veteran's claim.  Because entitlement to SMC derives from the disability it specially compensates, it is a "downstream element" of the claim for compensation for erectile dysfunction, and there is no basis to award SMC for a time prior to the date of service connection of the disability upon which entitlement to SMC is based.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (holding that there is no entitlement to an increase in compensation, by way of an effective date, for time when claimant not otherwise entitled to compensation).

As the effective date of the award of SMC for loss of use of a creative organ cannot have an effective date prior to the date of service connection for erectile dysfunction, the earliest possible effective date for SMC based on loss of use of a creative organ is September 25, 2006.  See 38 C.F.R. § 3.400.

Earlier Effective Date for SMC based on Housebound prior to September 25, 2006

A November 2006 rating decision granted entitlement to SMC based on housebound, effective September 25, 2006, the effective date of the grant of service connection for prostate cancer rated 100 percent disabling.  The Veteran contends that he is entitled to an earlier effective date for this award of SMC.  

VA pays to veterans with certain levels of disability additional compensation to more adequately compensate the loss of independent functional capacity.  One form of SMC is housebound benefits.  A veteran establishes entitlement to this benefit when he is rated totally disabled by a service connected disability, and is shown to be actually substantially confined to his residence or the immediate premises (housebound in fact) or when in addition to a single disability rated 100 percent, he has additional disabilities independently ratable at a combined 60 percent or more disabling (statutory housebound).  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran has not argued, and the evidence does not show, that he is housebound in fact.  He argues solely that he meets the criteria for statutory housebound prior to September 25, 2006, based on a claim of entitlement to an earlier effective date of service connection for prostate cancer.

As discussed above, an effective date prior to September 25, 2006, for service connection of prostate cancer rated 100 percent disabling cannot be granted.  The record establishes that the Veteran has a single service-connected disability rated 100 percent as of September 25, 2006 (prostate cancer).  Prior to that date, he was service connected only for posttraumatic stress disorder (70 percent), residual elbow injury (zero percent), left ear hearing loss (zero percent), residuals scars due to shrapnel wounds (zero percent), and residual scars due to basal cell carcinoma excision (zero percent).  The schedular requirements for a finding of entitlement to statutory housebound were not met prior to September 25, 2006.

Conclusion

The preponderance of the evidence is against the Veteran's claims, and entitlement to an earlier effective date for a grant of service connection for adenocarcinoma of the prostate, entitlement to an earlier effective date for a grant of service connection for erectile dysfunction, entitlement to an earlier effective date for SMC based on loss of use of creative organ, and entitlement to an earlier effective date for SMC based on statutory housebound benefits are denied.


ORDER

Entitlement to an effective date earlier than September 25, 2006 for a grant of service connection for adenocarcinoma of the prostate is denied.

Entitlement to an effective date earlier than September 25, 2006 for a grant of service connection for erectile is denied.

Entitlement to an effective date earlier than September 25, 2006 for the award of SMC based on loss of use of a creative organ is denied.

Entitlement to an effective date earlier than September 25, 2006 for the award of SMC based on housebound is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


